The plaintiff commenced this action, alleging that she was injured when she slipped in soapy water that had accumulated near a washing machine in the laundry room of a building owned by the defendant. The defendant asserted that it had no notice of any leakage problem in the laundry room of the building. The defendant thus moved for summary judgment dismissing the complaint. In opposition to the defendant’s establishment, prima facie, of its entitlement to judgment as a matter of law, the plaintiff submitted a transcript of her deposition testimony in which she asserted that the soapy water accumulation was a condition recurring whenever the washing machine was used, and that she and another tenant had complained *617about this to the defendant several times. The plaintiff also submitted an affidavit of the other tenant, who confirmed that she had made such complaints. This was sufficient to raise a triable issue of fact as to whether the defendant had constructive notice of the condition (see Winby v Kustas, 7 AD3d 615 [2004]). Accordingly, the Supreme Court properly denied the defendant’s motion for summary judgment dismissing the complaint. Mastro, J.P., Dickerson, Belen and Chambers, JJ., concur.